Williams, Ch. J.
The plea in this case, if it is a proper one, must be considered as denying the matters alleged in the writ. The jury may, on the trial, return a verdict either generally or specially. From the 4th section of the act, direc*432ing the mode of taking forfeitures of grants and charters, it appears that the jury are to find whether the conditions of a grant or charter have been broken or the grant or charter forfeited or not, and from the peculiar state of feeling, on the subject of taking away charters, which existed formerly in this country, as well as in England, I have no doubt it was so intended by the framers of our laws.
Upon the question whether the grant of the corporate franchise to the Royalton Turnpike Co. has been forfeited for the causes alleged in the writ, the evidence offered should have been submitted to the jury; for it is not every neglect to keep the road in repair which will subject them to a forfeiture, even though they may have been liable to an indictment. In the case of the the State v. Passumpsie Turnpike Co. it was considered that the neglect must be suffered for a “considerable period” to afford a just cause for taking the forfeiture, and the state’s attorney probably had the same view when he drew this writ, as he alleges a long continued and wilful neglect on the part of the defendants. Possibly, on hearing the evidence offered, the jury would have considered that the grant should not be forfeited. The verdict must be set aside and a new trial granted.